Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The term "Consumer Center" in Claims 1, 8 and 15 is a relative term which renders the claim indefinite.  The term "Consumer Center" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The definition of “Consumer Center” in the specification indicates that the “Center” can be many different things, with no limit, as found in ¶ 94, up to “center (or alternately, environment).”  All of the dependent claims are impacted by this use of a relative term, therefore, Claims 1-20 are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to claim an abstract idea without significantly more.
Regarding Step 1
Claims 1-7 are directed to a method for identifying and mitigating a negative sentiment trend, (i.e. a process).  Therefore, Claims 1-9 are within at least one of the four statutory categories.
Claim 8-14 are directed to a method for identifying and mitigating a negative sentiment trend (i.e., a process).  Therefore, Claims 8-14 are within at least one of the four statutory categories.
Claim 15-20 are directed to a method for identifying and mitigating a negative sentiment trend, (i.e., a process). Therefore, Claim 15-20 are within at least one of the four statutory categories.
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception. Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).
Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
A method for identifying and mitigating a negative sentiment trend, the sentiment trend being derived from a sentiment analysis, the sentiment analysis being based on aggregating a plurality of biometric information artifacts obtained from a gathering
harvesting the artifacts from the plurality of consumers, the harvesting comprising capturing artifacts using one or more thermal cameras to determine a body temperature of the plurality of consumers;
based on the harvesting, identifying a biometric information trend comprising a body temperature trend recorded from among the plurality of consumers;
periodically updating, over a pre-determined amount of time, the determining the body temperature of the plurality of consumers, the periodically updating used to update the biometric information trend;
determining, over the pre-determined amount of time, that the biometric information trend is a negative biometric information trend; and
triggering, based at least in part on a slope of the negative biometric information trend, a mitigating response to the negative biometric information trend.
Certain methods of organizing human activity include:
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); the examiner notes patent claims are agreements in the form of a contract license with the U.S. Government.   
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II)
The limitations of identifying and mitigating a negative sentiment trend, aggregating, gathering, harvesting the artifacts, capturing the artifacts, determine a body temperature, identifying a biometric information trend, periodically updating the determining of the body  temperature, periodically updating the biometric information trend, determining that the managing personal behavior or relationships or interactions between people, toward managing and improving the customer satisfaction in a consumer center.
Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
A method for identifying and mitigating a negative sentiment trend, the sentiment trend being derived from a sentiment analysis, the sentiment analysis being based on aggregating a plurality of biometric information artifacts obtained from a gathering of a plurality of consumers in a consumer center, the consumer center being located in a confined space, the method comprising:
harvesting the artifacts from the plurality of consumers, the harvesting comprising capturing artifacts using one or more thermal cameras to determine a body temperature of the plurality of consumers;
based on the harvesting, identifying a biometric information trend comprising a body temperature trend recorded from among the plurality of consumers;
periodically updating, over a pre-determined amount of time, the determining the body temperature of the plurality of consumers, the periodically updating used to update the biometric information trend
determining, over the pre-determined amount of time, that the biometric information trend is a negative biometric information trend; and
triggering, based at least in part on a slope of the negative biometric information trend, a mitigating response to the negative biometric information trend.
Certain methods of organizing human activity include:
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); the examiner notes patent claims are agreements in the form of a contract license with the U.S. Government.   
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II)
The limitations of identifying and mitigating a negative sentiment trend, aggregating, gathering, harvesting the artifacts, capturing the artifacts, determine a body temperature, identifying a biometric information trend, periodically updating the determining of the body temperature, periodically updating the biometric information trend, determining that the biometric trend is negative and triggering a mitigating response covers a fundamental economic principles or practices (including hedging, insurance, mitigating risk) mitigating the risk of losing customers and profits due to poor customer service.  For example: “identifying”, “mitigating”, “harvesting”, “updating”, “determining” and “displaying” in the context of this application encompasses a fundamental economic principles or practices (including hedging, insurance, mitigating risk),
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim does not recite additional elements beyond the judicial exception(s). The claim recites no hardware or software or any indication that the steps of the method are performed in a technological environment, other than a method step to trigger a selection of one or more trend mitigating options, such as e-mails, test messages, Electronically generated telephone calls or electronically generate chat generated to customers in a particular proximity or location.
Additionally, the claimed elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, i.e., merely taking this abstract idea and providing instructions to perform it on a generic computer.
Accordingly, the judicial exception is not integrated into a practical application.
Under Step 2B, it is determined whether the claims recite additional elements that
amount to significantly more than the judicial exception. The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the
NO).
The claim does not recite additional elements beyond the judicial exception(s).  The claim recites no hardware or software or any indication that the steps of the method are
performed in a technological environment, as explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. Dependent Claims 11-16 only elaborate on Claim 10, so are rejected under 35 U.S.C. 101. (MPEP § 2106.05(h))
The analysis above applies to all statutory categories of invention. The examiner points out that Claim 1 does not expressly recite any computer features whatsoever, so it is broad enough to encompass a person performing the invention with pencil and paper, Claims 8 and 15, as well as dependent Claims 2-7, 9-14 and 16-20 are rejected under this analysis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over D’Alo et al. (US 20180137425, hereafter “D’Alo”), further in view of Zhou et al. (CN 112017403, hereafter “Zhou”).
Re. Claim 1 and 8, D’Alo teaches a method for identifying and mitigating a negative sentiment trend (¶ 36; In response to identifying objective performance errors, audience sentiment, or audience ratings and comments, the system may notify the performers of any other desirable, undesirable, positive, or negative inferences, and may make specific recommendations deemed likely to mitigate any undesirable effects.), the sentiment trend being derived from a sentiment analysis based on aggregating a plurality of biometric information artifacts obtained from a gathering of a plurality of consumers in a consumer center (¶ 84; For example, it may have inferred from a first audience member's body language that the first audience member may be bored, or it may have inferred from a second audience member's smiling facial expression that the second audience member is enjoying the performance. By correlating these current sentiment inferences with sentiments previously inferred from those same members' previously detected body language or expression, the analytics engine may further refine its sentiment analysis to identify a trending emotional state that is becoming more prominent or less prominent during a specific period of time.), the consumer center being located in a confined space (¶ 37; For example, a rock guitarist may play a guitar into which a sensor is embedded, in an auditorium equipped with cameras capable of transmitting visual representations of audience body language and facial expressions to the performance-analysis system,), the method comprising:
D’Alo doesn’t teach harvesting the artifacts from the plurality of consumers, the harvesting comprising capturing artifacts using one or more thermal cameras to determine a body temperature of the plurality of consumers 
However, Zhou does teach harvesting the artifacts from the plurality of consumers, the harvesting comprising capturing artifacts using one or more thermal cameras to determine a body temperature of the plurality of consumers (Contents of Invention
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify D’Alo’s method and system method for identifying and mitigating a negative sentiment trend with Zhou’s double-camera comprise a thermal imaging camera and a colour camera, responsible for collecting body temperature to measure mood or sentiment (Zhou; Contents of Invention, ¶ 4)
Zhou further teaches based on the harvesting, identifying a biometric information trend comprising a body temperature trend recorded from among the plurality of consumers (Contents of Invention, ¶s 4-6; the double-camera and the external double-camera comprise a thermal imaging camera and a colour camera, responsible for collecting the hot imaging image of the appointed old, colour image, face information data, uploading to the CPU processor, for calculating the mood heat imaging picture of the old, body temperature data, so as to obtain the emotional state of the old; then fusing the human body behavior information obtained by the color camera; by the GPU processor, using BERT algorithm to predict the prior probability of the old people in the home environment and having the physical and mental state abnormality of the double-camera image collecting area; sign detecting module through interface external sign detecting device, for measuring the heart rate of the old, blood pressure, blood oxygen, and the sign detecting result is transmitted to the CPU processor, calculating the old people in normal condition of the physical state abnormal state of posterior probability; UWB positioning base station uploads the positioning information to the CPU processor through the positioning label worn by the old; collecting and analyzing the elderly home 
D’Alo teaches periodically updating, over a pre-determined amount of time, the determining the body temperature of the plurality of consumers, the periodically updating used to update the biometric information trend (¶ 78; In embodiments and examples described in this document, this feedback may be received continuously, as from a persistent connection to a video camera or embedded sensor, or from a continually updated Internet Web site. In such cases, steps 200-280 may be performed repeatedly, as an iterative procedure, continuously receiving and analyzing feedback and providing near real-time performance analyses or recommendations to performers.);
D’Alo teaches determining, over the pre-determined amount of time, that the biometric information trend is a negative biometric information trend (¶ 118; Some embodiments may further recommend mitigating actions deemed by the analytics engine to be likely to mitigate negative audience response. For example, if the engine determines, by using knowledge and rules stored in the knowledgebase to interpret historic data (which may include recently gathered feedback generated in response to the current performance), that certain audience members began losing interest at about the time a bass solo began, the system may recommend that the bass player quickly end the solo or alter an aspect of the bass solo that has correlated to undesirable audience reactions during 
D’Alo teaches triggering, based at least in part on a slope of the negative biometric information trend, a mitigating response to the negative biometric information trend (¶ 84 & FIG. 2; At the conclusion of step 220, the processor may have associated a sentiment or other emotional characteristic of at least one audience member. For example, it may have inferred from a first audience member's body language that the first audience member may be bored, or it may have inferred from a second audience member's smiling facial expression that the second audience member is enjoying the performance. By correlating these current sentiment inferences with sentiments previously inferred from those same members' previously detected body language or expression, the analytics engine may further refine its sentiment analysis to identify a trending emotional state that is becoming more prominent or less prominent during a specific period of time., The Examiner notes that this trending information is passed through 5 steps to step 280, Forward index to performers, triggering adjustments, mitigating the negative trend of the performance.).
 Re. Claims 3 and 10, D’Alo and Zhou teach The method of claim 1 and 8, D’Alo teaches wherein the mitigating response is triggered in real-time following the determining of the negative biometric information trend (¶ 1; The present invention relates to electronic analysis of a musical, dramatic, visual, or other type of performance and, in particular, to using methods 
Re. Claim 11, D’Alo and Zhou teach The method of claim 8, Zhou further teaches wherein the harvesting comprises using the one or more thermal cameras to determine body temperature for each of the plurality of consumers (Contents of Invention.
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over D’Alo et al. (US 20180137425, hereafter “D’Alo”), further in view of Zhou et al. (CN 112017403, hereafter “Zhou”), and further in view of Manikandan et al. (US 20200065835, hereafter “Manikandan”).
Re. Claim 2 and 9, D’Alo and Zhou teach the methods of Claim 1 and 8, D’Alo and Zhou don’t teach wherein the mitigating response is selected from a group consisting of one or more e-mail communications to a selected group of consumers associated with an entity controlling the consumer center, one or more electronic text messaging communications to the selected group of consumers associated with the entity, one or more electronically-generated telephone communications to the selected group of consumers associated with the entity, one or more electronically-generated chat communications to the selected group of consumers associated with the entity and a combinations thereof.
However, Manikandan does teach wherein the mitigating response is selected from a group consisting of one or more e-mail communications to a selected group of consumers associated with an entity controlling the consumer center, one or more electronic text messaging communications to the selected group of consumers associated with the entity, one or more electronically-generated telephone communications to the selected group of consumers associated with the entity, one or more electronically-generated chat communications to the selected group of consumers associated with the entity and a combinations thereof (¶ 98; Example 1 is a method comprising: generating a customer frustration index for a customer; and performing one or more operations based on the customer frustration index., and ¶ 99; Example 2 is the method of example 1 that may optionally include that generating the customer 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify D’Alo and Zhou’s method and for identifying and mitigating a negative sentiment trend with Manikandan’s method comprising generating a customer frustration index for a customer; and performing one or more operations based on the customer frustration index. (Manikandan, ¶ 4)
Claims 4, 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over D’Alo et al. (US 20180137425, hereafter “D’Alo”), further in view of Zhou et al. (CN 112017403, hereafter “Zhou”), and further in view of Tzvieli et al. (US 20170367651, hereafter “Tzvieli”).
Re. Claim 4, D’Alo and Zhou teach The method of claim 1 D’Alo and Zhou don’t teach wherein the harvesting further comprises using one or more thermal cameras to identify physical movements associated with the plurality of consumers.
However, Tzvieli does teach wherein the harvesting further comprises using one or more thermal cameras to identify physical movements associated with the plurality of consumers (¶ 1040; The system can utilize images of the visible-light camera to improve detection of the physiological response based on thermal measurements taken by the thermal camera in various ways that may involve identifying disruptive facial movements, determining movement of facial landmarks, and/or utilizing the images of the visible-light camera as additional feature values used to detect the physiological response with a machine learning based model.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify D’Alo and Zhou’s method for identifying and mitigating a negative sentiment trend with Tzvieli’s utilizing a system to detect a physiological response based on both thermal and visible measurements of a user's face. The system includes at least two types of cameras: a thermal camera, and a visible-light camera. (Tzvieli, ¶ 4)
Re. Claims 7 and 14, D’Alo and Zhou teach The method of claim 1 and 8, Tzvieli further teaches wherein the harvesting the artifacts further comprises using one or more thermal cameras to identify facial expressions associated with the plurality of consumers (¶ 1069; Contraction and relaxation of various facial muscles can cause facial tissue to slightly change its position and/or shape. Thus, facial movements can involve certain movements to ROIs. with thermal cameras that have multiple sensing elements (pixels), this can cause the ROI to move and be covered by various subsets of pixels as the user's face moves (e.g., due to talking/or making facial expressions). For example, smiling can cause the user's cheeks to move upwards. .
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over D’Alo et al. (US 20180137425, hereafter “D’Alo”), further in view of Zhou et al. (CN 112017403, hereafter “Zhou”), and further in view of Shimota et al. (WO 2019003393 A1, hereafter “Shimota”).
Re. Claim 6 and 13, D’Alo and Zhou teach The method of claim 1 and 8, D’Alo and Zhou don’t teach wherein the harvesting the biometric information trend further comprises harvesting while maintaining anonymous a plurality of identities associated with the plurality of the consumers
However, Shimota does teach wherein the harvesting the biometric information trend further comprises harvesting while maintaining anonymous a plurality of identities associated with the plurality of the consumers (Sect. 3.3 – Other Modifications, ¶ 2; In addition, it is also possible to collect and manage in an anonymous state biometric data in which identification data is not registered in the identification information DB 46, and to utilize it as big data.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify D’Alo and Zhou’s method for identifying and mitigating a negative sentiment trend with Shimota’s contactless biometric sensor may be provided at the entrance gate of a public facility 12 or the like (Shimota, Sect. 3.3 – Other Modifications.
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over D’Alo et al. (US 20180137425, hereafter “D’Alo”), further in view of Zhou et al. (CN 112017403 A, hereafter “Zhou”), further in view of Deluca et al. (US 9852459, hereafter “Deluca”) and further in view of Zhang et al. (CN 110209774, hereafter “Zhang”).
Re. Claim 5 and 12, D’Alo and Zhou teach The method of claim 1 and 8, D’Alo and Zhou don’t teach wherein the harvesting further comprises retrieving verbal communications from the plurality of consumers, and parsing, using natural language processing and computational linguistics, the retrieved verbal communications to contribute to the harvesting.
However, Deluca does teach wherein the harvesting further comprises retrieving verbal communications from the plurality of consumers (¶ 8; For example, sensing devices 102 may monitor any verbal communications or body motions of the customer including but not limited to, the customer's communications with other customers, the customer's communications with representatives of the venue, pacing, erratic behavior, arm waving, or any other customer communications or actions regardless of whether or not they are directed toward a particular individual in the venue.),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify D’Alo and Zhou’s method for identifying and mitigating a negative sentiment trend with Deluca’s system, method, and computer program product described herein analyze customer communications to provide better customer service (Deluca, ¶ 3).
D’Alo, Zhou and Deluca don’t teach and parsing, using natural language processing and computational linguistics the retrieved verbal communications to contribute to the harvesting
However, Zhang does teach and parsing, using natural language processing (Example Thirteen - Picture Recommendation System, Step Three: Result Presentation, ¶ 3; According to the embodiment one to thirteen of description it can be seen that the method of the invention performs processing provided by the session information, in generating the target session information, not only by the source session information input by the first user. bridge the person and person but also to be fully considering the auxiliary information to the obtained, enabling the second user to understand the natural language sentence generating) and computational linguistics (Background, ¶ 1; natural language generation is a branch of artificial intelligence and computational linguistics, computer model based on language information processing, the working process starts from the abstraction of the concept hierarchy, by selecting and executing a certain semantic and grammatical rules to generate the text) the retrieved verbal communications to contribute to the harvesting (Summary of Invention, ¶s 2-4; According to one aspect of an embodiment of the present invention, there is provided a method of processing session information, comprising: obtaining session information source of auxiliary information with the first user input; based on the auxiliary information and the session information source, generating the target session information and outputs the target session information.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify D’Alo, Zhou and Deluca’s method for identifying and mitigating a negative sentiment trend with Zhang’s technical solution of the embodiment of the invention, when generating the target session information, not only by the source session information input by the first user, but also considering the auxiliary information to be fully acquired, so that target conversation information generated by not only satisfy the diversified needs of users, but also ensure user can be understood nouns or objects in the generated sentence and improves the user experience (Zhang, Abstract).
Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over D’Alo et al. (US 20180137425, hereafter “D’Alo”), and further in view of Deluca et al. (US 9852459, hereafter “Deluca”)
Re. Claim 15, D’Alo teaches A method for identifying and mitigating a negative sentiment trend, said sentiment trend (¶ 36; In response to identifying objective performance errors, audience sentiment, or audience ratings and comments, the system may notify the performers of any other desirable, undesirable, positive, or negative inferences, and may make specific recommendations deemed likely to mitigate any undesirable effects.) being derived from a sentiment analysis, the sentiment analysis being based on aggregating a plurality of information artifacts obtained from a gathering of a plurality of consumers in a consumer center (¶ 84; For example, it may have inferred from a first audience member's body language that the first audience member may be bored, or it may have inferred from a second audience member's smiling facial expression that the second audience member is enjoying the said consumer center being located in a confined space (¶ 37; For example, a rock guitarist may play a guitar into which a sensor is embedded, in an auditorium equipped with cameras capable of transmitting visual representations of audience body language and facial expressions to the performance-analysis system,), the method comprising:
D’Alo doesn’t teach harvesting the artifacts from the plurality of consumers, the artifacts comprising a set of verbal communications;
However, Deluca does teach harvesting the artifacts from the plurality of consumers, the artifacts comprising a set of verbal communications (¶ 8; For example, sensing devices 102 may monitor any verbal communications or body motions of the customer including but not limited to, the customer's communications with other customers, the customer's communications with representatives of the venue, pacing, erratic behavior, arm waving, or any other customer communications or actions regardless of whether or not they are directed toward a particular individual in the venue.),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify D’Alo and Zhou’s method for identifying and mitigating a negative sentiment trend with Deluca’s system, method, 
Deluca further teaches based on the harvesting, identifying an information trend, the harvesting comprising capturing the information trend by using one or more microphones to record the set of verbal communications (¶ 12; the analysis may determine that the length of the communication between customer 110 and representative 108 has extended beyond a pre-determined threshold amount of time, the analysis may determine that a tone of customer 110 in the communication indicates an increasing amount of frustration with the representative 108 or with a lack of progress in assisting the customer with the customer's experience, or other similar determinations., The Examiner notes that “an increasing amount of frustration with the representative” is indicative of a trend analysis.);
D’Alo teaches periodically updating, over a pre-determined amount of time, the harvesting, said periodically updating used to update the information trend (¶ 78; In embodiments and examples described in this document, this feedback may be received continuously, as from a persistent connection to a video camera or embedded sensor, or from a continually updated Internet Web site. In such cases, steps 200-280 may be performed repeatedly, as an iterative procedure, continuously receiving and analyzing feedback and providing near real-time performance analyses or recommendations to performers.);
D’Alo teaches determining, over the pre-determined amount of time, that the information trend is a negative information trend (¶ 118; Some embodiments may negative audience response. For example, if the engine determines, by using knowledge and rules stored in the knowledgebase to interpret historic data (which may include recently gathered feedback generated in response to the current performance), that certain audience members began losing interest at about the time a bass solo began, the system may recommend that the bass player quickly end the solo or alter an aspect of the bass solo that has correlated to undesirable audience reactions during previous performances of the same composition., The Examiner points out that the predetermined amount of time is defined in D’Alo’s knowledge and rules stored in the knowledgebase to interpret historic data); and
D’Alo teaches triggering, based at least in part on a slope of the negative information trend, a mitigating response to the negative information trend (¶ 84 & FIG. 2; At the conclusion of step 220, the processor may have associated a sentiment or other emotional characteristic of at least one audience member. For example, it may have inferred from a first audience member's body language that the first audience member may be bored, or it may have inferred from a second audience member's smiling facial expression that the second audience member is enjoying the performance. By correlating these current sentiment inferences with sentiments previously inferred from those same members' previously detected body language or expression, the analytics engine may further refine its sentiment analysis to identify a trending emotional state that is becoming more prominent or less prominent during a specific period of time., The Examiner notes that this trending information is passed through 5 steps to step 280, 
Re. Claim 17, D’Alo and Deluca The method of claim 15, D’Alo teaches wherein the mitigating response is triggered in real-time following the determining of the negative information trend. (¶ 1; The present invention relates to electronic analysis of a musical, dramatic, visual, or other type of performance and, in particular, to using methods of machine learning, analytics, or other forms of artificial intelligence to provide real-time feedback to a performer).
Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over D’Alo et al. (US 20180137425, hereafter “D’Alo”), further in view of Deluca et al. (US 9852459, hereafter “Deluca”), and further in view of Manikandan et al. (US 20200065835, hereafter “Manikandan”).
Re. Claim 16, D’Alo and Deluca teach the method of Claim 15, D’Alo and Deluca don’t teach wherein the mitigating response is selected from a group consisting of one or more e-mail communications to a selected group of consumers associated with an entity controlling the consumer center, one or more electronic text messaging communications to the selected group of consumers associated with the entity, one or more electronically-generated telephone communications to the selected group of consumers associated with the entity, one or more electronically-generated chat communications to the selected group of consumers associated with the entity and a combinations thereof.
However, Manikandan does teach wherein the mitigating response is selected from a group consisting of one or more e-mail communications to a selected group of consumers associated with an entity controlling the consumer center, one or more electronic text messaging communications to the selected group of consumers associated with the entity, one or more electronically-generated telephone communications to the selected group of consumers associated with the entity, one or more electronically-generated chat communications to the selected group of consumers associated with the entity and a combinations thereof (¶ 98; Example 1 is a method comprising: generating a customer frustration index for a customer; and performing one or more operations based on the customer frustration index., and ¶ 99; Example 2 is the method of example 1 that may optionally include that generating the customer frustration index comprises combining data related to one or more of sentiment, a temporal pattern, a behavior pattern and brand loyalty of the customer., and ¶ 100; Example 3 is the method of example 2 that may optionally include that the data includes interaction data related to interactions with the customer., and ¶ 101; Example 4 is the method of example 3 that may optionally include that the interaction data comprises text data from one or more of a text message, an email message, a chat session, a telephone call, a voicemail message, secure messages, secure alerts, and search., The Examiner notes that the combined progress of Examples 1-4 teaches the mitigation response using multiple communication vehicles based on measuring and understanding the customer sentiment; in this case frustration index.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify D’Alo and Deluca’s  method and for identifying and mitigating a negative sentiment trend with Manikandan’s method 
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over D’Alo et al. (US 20180137425, hereafter “D’Alo”), further in view of Deluca et al. (US 9852459, hereafter “Deluca”), and further in view of Tzvieli et al. (US 20170367651, hereafter “Tzvieli”).
Re. Claim 18, D’Alo and Deluca The method of claim 15, D’Alo and Deluca don’t teach wherein the harvesting further comprises using one or more thermal cameras to identify physical movements associated with the plurality of consumers.
However, Tzvieli does teach wherein the harvesting further comprises using one or more thermal cameras to identify physical movements associated with the plurality of consumers (¶ 1040; The system can utilize images of the visible-light camera to improve detection of the physiological response based on thermal measurements taken by the thermal camera in various ways that may involve identifying disruptive facial movements, determining movement of facial landmarks, and/or utilizing the images of the visible-light camera as additional feature values used to detect the physiological response with a machine learning based model.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify D’Alo and Deluca’s method for identifying and mitigating a negative sentiment trend with Tzvieli’s utilizing a system to detect a physiological response based on both thermal and visible measurements of a user's face. The system includes at least two types of cameras: a thermal camera, and a visible-light camera. (Tzvieli, ¶ 4)
Re. Claim 20, D’Alo and Deluca teach The method of claim 15, Tzvieli further teaches wherein the harvesting the artifacts further comprises using one or more thermal cameras to identify facial expressions associated with the plurality of consumers (¶ 1069; Contraction and relaxation of various facial muscles can cause facial tissue to slightly change its position and/or shape. Thus, facial movements can involve certain movements to ROIs. with thermal cameras that have multiple sensing elements (pixels), this can cause the ROI to move and be covered by various subsets of pixels as the user's face moves (e.g., due to talking/or making facial expressions). For example, smiling can cause the user's cheeks to move upwards. This can cause a thermal camera that covers a cheek to capture an ROI located on a cheek with a first set of pixels (from among the camera's pixels) when the user has a neutral expression, and to capture images of the ROI with a second set of pixels, when the user is smiling.).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over D’Alo et al. (US 20180137425, hereafter “D’Alo”), further in view of Deluca et al. (US 9852459, hereafter “Deluca”), and further in view of Shimota et al. (WO 2019003393 A1, hereafter “Shimota”).
Re. Claim 19, D’Alo and Deluca The method of claim 15, D’Alo and Deluca don’t teach wherein the harvesting the information trend further comprises harvesting independent of a determination of identities of each of the plurality of the consumers.
However, Shimota does teach wherein the harvesting the information trend further comprises harvesting independent of a determination of identities of each of the plurality of the consumers (Sect. 3.3 – Other Modifications, ¶ 2; In addition, it is also possible to collect and manage in an anonymous state biometric data in which 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify D’Alo and Deluca’s method for identifying and mitigating a negative sentiment trend with Shimota’s contactless biometric sensor may be provided at the entrance gate of a public facility 12 or the like (Shimota, Sect. 3.3 – Other Modifications, ¶ 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE EDWARD DUNNING JR whose telephone number is (469)295-9281. The examiner can normally be reached 7:30 - 4:30 CST Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian “Ryan” Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 




/G.E.D./Examiner, Art Unit 3627                                                                                                                                                                                                        
/A. Hunter Wilder/Primary Examiner, Art Unit 3627